Citation Nr: 1142219	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic acne, to include as secondary to service-connected eczema.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel






INTRODUCTION

The Veteran had active service from November 1996 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of from an April 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

This matter was previously before the Board in January 2010 and May 2011, at which time it was remanded for further development.  It is now returned to the Board. 

In May 2011, the Board observed that the issue of entitlement to an increased disability rating for the Veteran's service-connected low back disability had been raised by the record, in an April 2010 statement, but had not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran's claim was originally remanded by the Board in January 2010, in part, to schedule him for a VA examination.  Specifically, the Board requested a VA examiner review the Veteran's claims file and render an opinion, with supporting rationale, as to whether the Veteran's current acne condition increased in severity during the Veteran's active service (beyond the natural progression of the disease) or whether his acne condition was caused or aggravated by the Veteran's active service.

In May 2011, the Board observed that while the Veteran was afforded an additional VA examination in April 2010, the examiner did not provide any rationale in support of the opinion.  As a result, the Board remanded the Veteran's claim in an effort to either have the examiner provide an addendum to the opinion, or, in the event the April 2010 examiner was unavailable, schedule the Veteran for an a new VA examination. 

Following the Board's May 2011 Remand, the Veteran was scheduled for an additional VA examination to take place on June 6, 2011.  The record indicates that he failed to report for this examination. 

In a September 2011 Appellate Brief, the Veteran's representative argued that the AMC did not substantially comply with the Board's remand instructions.  Specifically, it was noted that the record did not contain any evidence that an attempt was made to have the April 2010 VA examiner provide an addendum to the prior opinion.  It was further argued that an additional remand was required in order to obtain the required medical opinion.  Upon review, the Board agrees.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the record does not indicate that an attempt was made to have the April 2010 VA examiner issue an addendum to her opinion, the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for an appropriate VA health care provider with appropriate experience to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to: 

(a)  Whether the Veteran's diagnosed acne existed prior to his entrance into service, and if so, whether it increased in severity during his period of active service (beyond the natural progression of the disease if applicable), and if possible to what extent it was aggravated beyond the natural progression of the disorder; 

(b)  If the Veteran's diagnosed acne did not exist prior to his entrance into service, whether it is at least as likely as not that the Veteran's current acne condition is manifested as a result of his period of active service;

(c)  Whether it is at least as likely as not that the Veteran's current acne condition was either (1) caused by or (2) is aggravated (permanently worsened) by the Veteran's service-connected eczema.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered. In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. The examiner should be as specific as possible. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



